DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 2-21 are pending.

Response to Amendment
Applicants’ response to the last Office Action, dated Mar. 3, 2021 has been entered and made of record.  In view of Applicant’s canceling of claim 1, the claim rejection udder the non-statutory double patenting has been explicitly withdrawn.  However, new claim 13 has been rejected under the non-statutory double patenting.  Please see the following claim rejections for detailed analysis.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  
A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about e-Terminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 13-15 and 20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1 and 3-5 of co-pending Patent No. 10,496,133 in view of Yamada (US 2011/0050657 A1, IDS dated Dec. 2, 2019). Although the claims at issue are not identical, they are not patentably distinct from each other because: at the time of invention, 
As to claims 13-15 and 20, it would have been obvious to one of ordinary skill in the art to modify the “flexible display panel” of the co-pending invention to further comprise “resin film 25” on “counter substrate 16” and “terminal 22” on “flexible substrate 20”, in order to provide the “electro-optical device capable of realizing both reliability securing and frame narrowing” (Yamada, [0023]).

US 10,496,133 B2
13. A display apparatus comprising:
    a first protective film;
    a flexible substrate on the first protective film;
    a display region on the flexible substrate;
    a first non-display region bent with respect to the display region;


    a second non-display region bent with respect to the display region, the second non-display region facing the first non-display region;
    a third non-display region bent with respect to the display region, the third non-display region being disposed between the first non-display region and the second non-display region;
    a fourth non-display region bent with respect to the display region, the 


    a flexible encapsulation member disposed on the display region and the first to fourth non-display regions;
1. A flexible display panel comprising:

    a flexible substrate;

    a display region on the flexible substrate,
    a first region comprising a first non-display region on the flexible substrate, the first region being bent with respect to the first side of the display region;
    a second region comprising a second non-displaying region on the flexible substrate, the second region being bent with respect to the second side of the display region;
    a third region comprising a third non-display region on the flexible substrate, the third region being bent with respect to the third side of the display region;
  
    a fourth region comprising a fourth non-display region on the flexible substrate, the fourth region being bent with respect to the fourth side of the display region;
    a flexible encapsulation member disposed on the display region;
  
    a touch region and touch wirings outside the touch region, the touch region and touch wirings being disposed on the flexible encapsulation member, the touch region being disposed at a position corresponding to the display region, and the touch wirings being disposed at a position corresponding to the first to fourth on-display region; and 


    a pad unit on at least one of the first to fourth non-display regions;
    wherein a corner between the first non-display region and the third non-display region non-display region and the fourth non-display region are cut off; and
    wherein a corner between the second non-display region and the third non-display region and a corner between the second non-display region and the fourth non-display region are cut off.

4. The flexible display panel of claim 3, wherein the touch panel comprising a touch region and touch wrings in wiring regions outside the touch region.
5. The flexible display panel of claim 4, wherein the touch region is on the display region, and the touch wirings are on at least one of the first to fourth non-display region.
   




    wherein a corner between the second region and the third region and a corner between the second region and the fourth region are cut off.

5. The flexible display panel of claim 4, wherein the touch region is on the display region, and the touch wirings are on at least one of the first to fourth non-display region.  It is within the scope anticipation that the shapes correspond to each other.
15. A display apparatus of claim 13, further comprising, a transparent protective window on the touch region and touch wirings, wherein the transparent protective window functions as a support unit for maintaining shapes of the display region and the first to fourth non-display regions.
Yamada, FIG. 8A, [0201], the display panel 19 and the resin film 25a are superposed on the resin film 25b in this order.
20. A display apparatus of claim 13, further comprising: wiring lines outside the display region, the wiring lines being connected to the display region.
Yamada, [0038] a wiring portion for connecting the pixels and the pixel circuit is formed in the folded-back portion.



Allowable Subject Matter
	Claims 2-12 are allowed.  
The following is an examiner’s statement of reasons for allowance: 
As to claim 2, the closest known prior art, i.e., Yamada (US 2011/0050657 A1, IDS dated Dec. 2, 2019), Shin et al. (US 2012/0107978 A1), Huitema et al. (US 2010/0171683 A1), Miyaguchi (US 2011/0007042 A1), Huang et al. (US 2010/0103138 A1), Chen (US 2009/0021666 A1), Martisauskas (US 2013/0063891 A1) and Yin (US 2003/0201974 A1), alone or in reasonable a second non-display region bent with respect to the first non-display region, the second non-display region facing the display region”; “a pad unit on the second non-display region”.
As to claims 3-12, they directly or indirectly depend from claim 1, and are allowed at least for the same reason above.
Claim 13 would be allowable if rewritten to overcome the rejection(s) under the non-statutory double patenting, set forth in this Office Action.
The following is a statement of reasons for the indication of allowable subject matter:
As to claim 1, the closest known prior art indicated above, alone or in reasonable combination, fails to teach limitations in consideration of the claims as a whole, specifically with respect to the limitations “a flexible encapsulation member disposed on the display region and the first to fourth non-display region”.
Claims 16-19 would be allowable if rewritten to overcome the rejection(s) under the non-statutory double patenting, set forth in this Office Action and to include all the basis and intervening claims.
As to claim 16, the closest known prior art indicated above, alone or in reasonable combination, fails to teach limitations in consideration of the claims as a whole, specifically with respect to the limitation “a second protective film between the flexible encapsulation member and the transparent protective window”.
As to claims 17-19, they directly or indirectly depend from claim 16, and are allowable at least for the same reason above.

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure: (1) Miyaguchi (US 2011/0007042 A1) teaches the concept of “a second non-display region betn with respect to the display region, the second non-display region facing the first non-display region” (e.g., see FIGS. 4A-4C); (2) Huang et al. (US 2010/0103138 A1) teaches the concept of “a touch region being disposed at a position corresponding to the display region” (e.g., see FIG. 13); (3) Chen (US 2009/0021666 A1) teaches the concept of “a second non-display region betn with respect to the display region, the second non-display region facing the first non-display region” (e.g., see FIGS. 4A-4B); (4) Martisauskas (US 2013/0063891 A1) teaches the concept of “a touch region being disposed at a position corresponding to the display region” (e.g., see FIGS. 6 and 8); and (5) Yin (US 2003/0201974 A1) teaches the concept of “a touch region being disposed at a position corresponding to the display region” (e.g., see FIG. 2).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Apr. 19, 2021

/RICHARD J HONG/Primary Examiner, Art Unit 2692                                                                                                                                                                                                        

***